                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In Re:                                           )
                                                 )    Case No. 19-40267-jpg
California Palms, LLC                            )
                                                 )    Judge: Honorable John P. Gustafson
         Debtor,                                 )
                                                 )    Chapter 11 Proceeding
                                                 )
                                                 )



                       CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 8002 of the Federal Rules of Bankruptcy Procedure, the debtor, California

Palms, LLC, states that there is no parent corporation and no publicly held corporation which owns

10% or more of its stock.




Respectfully Submitted,



                                                             Date: March 13, 2019
Sebastian Rucci (CA Bar No. 178114)
5455 Clarkins Drive
Youngstown, Ohio 44515
Phone (330) 720-0398
email: SebRucci@gmail.com
Attorney for Plaintiffs




19-40267-jpg       Doc 14     FILED 03/13/19      ENTERED 03/13/19 09:29:57          Page 1 of 1
